DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities: a typographical error exists where dependency is claimed to claim 13, not claim 14.  Although there is a lack of antecedent basis in claim 15 for sub-steps b’3) and b’4) as written, it is understood by the Examiner from the claim language and by use of claim 14 sub-steps that claim 15 should be dependent to claim 14, and the claim will be examined accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US20200088133A1), in view of Bartel (20160186689A1).
With respect to claim 1, the prior art of Davis teaches a method for manufacturing a grille for a cascade type thrust reverser, of a jet engine, said method including the following steps: 
a) manufacturing a first component, a strongback (Fig. 6, item 130), including unidirectional continuous fibres [0047] pre-impregnated by a thermoplastic or thermosetting resin [0047] in the form of a fiber reinforced thermoplastic material [0047]; 
b) manufacturing, subsequently or together with step a), a series of second components, or vanes (Fig. 8, item 132), each including fibres [0048], pre-impregnated by a thermoplastic or thermosetting resin [0048], step b) being carried out such that the second components are, on the one hand, arranged transversally with respect to a longitudinal direction of the first component on at least one side of the first component and, on the other hand, spaced from one another according to this longitudinal direction, so as to form a comb-shaped structure, wherein the second components are consolidated to the first component (Figs. 9&10, items 132, 130; [0036, 0052]).  
Although Davis teaches the second components may comprise fibers, Davis is silent on the fiber length, or being continuous or discontinuous.
However, the prior art of Bartel in the same field of endeavor teaches vanes comprising discontinuous fiber reinforcement, wherein the fibers include randomly oriented, chopped fibers [0008].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the known Bartel teaching of discontinuous and randomly oriented fibers within the vanes, in place of the unknown type of fibers within the vanes taught by Davis.  This would yield the predictable result of discontinuous fibers in the method taught by Davis, in view of Bartel, with the fibers improving strength and stiffness of the vanes in all orientations.  See MPEP 2143(I)(B).

With respect to claim 3, Davis teaches step b) furthermore consists of securing second components to the associated first component on a second side of the first component, the second side being opposite the first side [0052].  
With respect to claim 4, Davis teaches the following steps: 
c) repeating steps a) and b) at least once, in order to obtain at least one other comb-shaped structure (Fig. 9, items 170), wherein the second components are consolidated to the first component [0051-0052]; 
d) arranging said comb-shaped structures obtained beforehand on a frame configured to be attached to said jet engine (Figs. 3&9, item 124; [0049, 0052]); 
and e) securing the comb-shaped structures to said frame [0053].  
With respect to claim 8, Davis teaches the frame (Fig. 9, items 172, 174, 176) comprises continuous fibres or long fibres, pre-impregnated by a thermoplastic or thermosetting resin, “all formed of strongback 130 type material” [0053].  
With respect to claim 9, Davis teaches step a) comprises the following sub-steps: 
A1) providing at least one sheet made with continuous fibres, pre-impregnated by a thermoplastic or thermosetting resin; 
a2) placing said at least one sheet in a mould; 
a3) compression moulding said at least one sheet in the mould to obtain the first component [0047].  
Davis does not explicitly teach a sheet to form the strongbacks by compression molding; however, with Davis teaching forming strongbacks from unidirectional fiber tapes [0047] would also have a high aspect ratio compared to the strongback thickness, it would be prima facie obvious the tapes are a sheet-like structure, particularly since the dimensions between Davis and the instant claim figures are comparable.
With respect to claim 10, Davis teaches the second components, the vanes, can comprise fibers.
Davis is silent on the details of the fibers, and their method of manufacture.
However, Bartel teaches step b) comprises the following sub-steps: 
bi) providing at least one second sheet made with continuous fibres, pre-impregnated by a thermoplastic or thermosetting resin;
b2) cutting the second sheet so as to create shavings formed of discontinuous fibres, pre- impregnated by a thermoplastic or thermosetting resin [0008]; 
b3) placing said shavings in a mould; 
and b4) compression moulding said shavings in the mould to obtain the second components.  
Bartel teaches the fibres used for the vanes come from sheet-like “fabric or tape semi-preg” [0038] which is chopped into flakes [0038] and pre-consolidated [0039] before the material must be prima facie obviously placed into a mold to perform the compression molding step [0039].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the known Bartel method steps of chopping semi-preg into discontinuous fibers, consolidating the flakes to form the vanes, and compression molding the vanes, in place of the method taught by Davis which does not describe the vane forming steps.  This would yield the predictable result of vanes formed with discontinuous reinforcing fibers in the method taught by Davis, in view of Bartel, with the fibers improving strength and stiffness of the vanes in all orientations.
With respect to claim 11, Bartel teaches sub-steps a2) and b3) are carried out in the same mould and sub-steps a3) and b4) are carried out together, so that steps a) and b) are carried out together.  Bartel teaches the vane compression molding and consolidating steps would be done concurrently with the strongbacks in a combined compression molding operation [0039].
With respect to claim 12, Bartel teaches sub-step b3) is carried out in a mould, in the presence of the first component obtained from sub-step a3), so that steps a) and b) are subsequently carried out.  Bartel teaches an embodiment where consolidation of discontinuous fibers to form the vanes are consolidated in the same forming tool with the strongbacks [0010, 0043]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US20200088133A1), in view of Bartel (20160186689A1), as set forth above in the rejection of claim 1, and further in view of Kruckenburg (US20200032663A1), hereinafter referred to as Kruckenburg-A.
With respect to claim 2, Davis teaches comb-shaped structures formed by bonded first and second components.
Davis is silent on a first component manufactured during step a) comprises a series of notches, each notch receiving a second component.  
However, the prior art of Kruckenburg teaches the first and second components can be joined using a tongue and groove-type joint [0052].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the known Kruckenburg-A method of using a tongue and groove-type joint for the first and second components into the method taught by Davis, in view of Bartel.  This would advantageously provide a large contact area for bonding the comb-shaped structures and would verify proper assembly of the components.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US20200088133A1), in view of Bartel (20160186689A1), as set forth above in the rejection of claim 4, and further in view of Harpal (US20180340492A1).
With respect to claim 5, Davis teaches comb-shaped structures formed by bonded first and second components.
Davis is silent on two second components, advantageously from step c), of two different comb-shaped structures are secured to one another by complementing shapes.
However, the prior art of Harpal teaches two different comb-shaped structures are secured to one another by complementing shapes (Fig. 18, items 168, 170).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the known Harpal method of using complimenting shapes for the joining sections of comb-shaped structures into the method taught by Davis in view of Bartel.  This would advantageously provide a large contact area for bonding the comb-shaped structures and would verify proper assembly of the grille.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US20200088133A1), in view of Bartel (20160186689A1), as set forth above in the rejection of claim 4, and further in view of Roach (US10995699B2).
With respect to claim 6, Davis teaches a plurality of comb-shaped structures, formed by bonded first and second components, connected to a frame.
Davis is silent on inserting the outer comb-shaped structures into notches of the frame.
However, the prior art of Roach teaches the frame comprises notches (Fig. 3, items 84; [Col. 4, lines 35-61]) to receive each comb-shaped structure.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of inserting the outer comb-shaped structures into notches of the frame, taught by Roach, into the method taught by Davis, in view of Bartel, to predictably ensure proper alignment and improved secure fit of the comb-shaped structure assembly to the frame.  See MPEP 2143 (I)(D).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US20200088133A1), in view of Bartel (20160186689A1), as set forth above in the rejection of claim 1, and further in view of Kruckenburg (US20160263820A1), hereinafter referred to as Kruckenburg-B.
With respect to claim 13, Davis teaches forming strongbacks from continuous unidirectional fiber tapes [0047] would also have a high aspect ratio compared to the strongback thickness, it would be prima facie obvious the tapes are a sheet-like structure, particularly since the dimensions between Davis and the instant claim figures are comparable.
Bartel teaches the fibres used for the vanes come from an a’1) sheet-like “fabric or tape semi-preg” [0038] which is chopped into flakes [0038] and pre-consolidated [0039] before the material must be prima facie obviously placed into a mold to perform the compression molding step [0039].
Davis, in view of Bartel, is silent on cutting fiber-reinforced plastic sheet and placing the shavings into a mold in order to form strongbacks with the following sub-steps: 
a'2) cutting the sheet so as to create shavings formed of long fibres, pre-impregnated by a thermoplastic or thermosetting resin; 
a'3) placing said shavings in a mould;
and a'4) compression moulding said shavings in the mould to obtain the first component.  
However, the prior art of Kruckenburg-B teaches a method of forming thrust reverser cascades wherein forming the “first cascade segment” can include both continuous-fiber fabric and chopped fibers [0015, 0045] that can be added with the fabric prepreg to form the first segment within the mold [0049].  Kruckenburg-B teaches the “first cascade segment” can include the strongbacks (Fig. 2, item 62; [0016, 0047]).	It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the step of using chopped fibers or shavings, taught by Kruckenburg-B to form the strongback section in compression molding in the method taught by Davis, in view of Bartel.  The same fiber chopping and molding steps for the strongbacks would be applied as taught by Bartel for the chopped fibers forming vanes in the rejection of claim 10, above. 
This would yield the predictable result of strongbacks formed with continuous and discontinuous randomly-oriented reinforcing fibers in the method taught by Davis, in view of Bartel and Kruckenburg-B, with the discontinuous fibers adding strength and stiffness to the strongbacks in all orientations.  See MPEP 2143(I)(D).
With respect to claim 14, Davis teaches the second components, the vanes, can comprise fibers.
Davis is silent on the details of the fibers, and their method of manufacture.
However, Bartel teaches step b) comprises the following sub-steps: 
b'1) providing at least one second sheet made with continuous fibres, pre-impregnated by a thermoplastic or thermosetting resin; 
b'2) cutting the second sheet so as to create shavings formed of long fibres, pre-impregnated by a thermoplastic or thermosetting resin; 
b'3) placing said shavings in a mould;
and b'4) compression moulding said shavings in the mould to obtain the second components.  
Bartel teaches the fibres used for the vanes come from sheet-like “fabric or tape semi-preg” [0038] which is chopped into flakes [0038] and pre-consolidated [0039] before the material must be prima facie obviously placed into a mold to perform the compression molding step [0039].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the known Bartel method steps of chopping semi-preg into discontinuous fibers, consolidating the flakes to form the vanes, and compression molding the vanes, in place of the method taught by Davis which does not describe the vane forming steps.  This would yield the predictable result of vanes formed with discontinuous reinforcing fibers in the method taught by Davis, in view of Bartel and Kruckenburg-B, with the fibers improving strength and stiffness of the vanes in all orientations.
With respect to claim 15, Davis teaches sub-steps a'3) and b'3) are carried out in the same mould and sub-steps a'4) and b'4) are carried out together, so that steps a) and b) are carried out together.   Bartel teaches the vane compression molding and consolidating steps would be done concurrently with the strongbacks in a combined compression molding operation [0039].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US20200088133A1), in view of Bartel (20160186689A1), as set forth above in the rejection of claim 1, and further in view of Schaefer (US9587582B1).
With respect to claim 16, Davis, in view of Bartel, teaches molding of a thrust reverser grille.  
Davis, in view of Bartel, is silent on step a) being carried out by pultrusion.
However, the prior art of Schaefer teaches the structural frame (Fig. 2, item 22), which comprises the first components, or elongated stiffeners (Fig. 2, item 30), is formed by pultrusion [Col. 3, lines 52 – Col. 4, line 2].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the molding method of Davis, in view of Bartel, with the known pultrusion method of Schaefer to predictably result in forming the first components and structural frame without use of a mold.
Davis teaches step b) being subsequently carried out by injection overmoulding of a first component [0051].

Allowable Subject Matter
Claims 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 7, no prior art was discovered teaching the frame comprises four sides which are fixed two-by-two by removable fastening means.  

With respect to claim 17, Davis teaches step b) being subsequently carried out by injection overmoulding of a first component [0051] to for the second component with a reinforcing fiber in the thermoplastic resin [0048].
However, prior art was not found to teach the fibers in the overmoulding step b) as short fibres, namely discontinuous fibres presenting a length, non-zero and less than 100 microns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742